PER CURIAM.
The appellant obtained a temporary injunction that was based upon section 455.2175, Florida Statutes (1991). The injunction was subsequently dissolved upon the trial court’s finding that § 455.2175 was unconstitutionally overbroad. Although the appellant now challenges the non-final order dissolving the injunction, it concedes that it was not entitled to injunctive relief under § 455.2175.
Based upon the appellant’s concession, and without addressing the constitutionality of § 455.2175, we affirm the trial court’s action dissolving the injunction. Our affirmance is without prejudice to the appellant’s asserting entitlement to injunctive relief upon the alternative basis of section 688.003, Florida Statutes (1991), as alleged in its complaint.
MINER, WEBSTER and BENTON, JJ., concur.